Exhibit 10.27

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of May 15, 2009, by
and between BEBE STORES, INC., a California corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.                    LINE OF CREDIT.

 

(a)       Line of Credit.   Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including May 15, 2012, not to exceed at any time the aggregate principal
amount of Twenty Five Million Dollars ($25,000,000.00) (“Line of Credit”), the
proceeds of which shall be used for working capital purposes.  Borrower’s
obligation to repay advances under the Line of Credit shall be evidenced by a
promissory note dated as of May 15, 2009 (“Line of Credit Note”), all terms of
which are incorporated herein by this reference.

 

(b)      Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and/or sight commercial letters of credit for the
account of Borrower (each, a “Letter of Credit” and collectively, “Letters of
Credit”).  The form and substance of each Letter of Credit shall be subject to
approval by Bank, in its sole discretion.  No Letter of Credit shall have an
expiration date subsequent to the maturity date of the Line of Credit.  The
undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder.  Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. 

 

--------------------------------------------------------------------------------


 

In such event Borrower agrees that Bank, in its sole discretion, may debit any
account maintained by Borrower with Bank for the amount of any such drawing.

 

(c)       Borrowing and Repayment.  Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.  Notwithstanding the foregoing, Borrower shall maintain a zero balance on
advances under the Line of Credit for a period of at least thirty (30)
consecutive days during the period beginning January 1st and ending May 31st of
each fiscal year; provided however, that for purposes of this paragraph,
advances do not include undrawn amounts under outstanding Letters of Credit.

 

SECTION 1.2.                    INTEREST/FEES.

 

(a)       Interest.  The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.

 

(b)      Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

 

(c)       Standby Letter of Credit Fees.  Borrower shall pay to Bank (i) fees
upon the issuance of each Letter of Credit equal to one and one-half percent
(1.50%) per annum (computed on the basis of a 360-day year, actual days elapsed)
of the face amount thereof, and (ii) fees upon the payment or negotiation of
each drawing under any Letter of Credit and fees upon the occurrence of any
other activity with respect to any Letter of Credit (including without
limitation, the transfer, amendment or cancellation of any Letter of Credit)
determined in accordance with Bank’s standard fees and charges then in effect
for such activity.

 

(d)      Commercial Letter of Credit Fees.  Borrower shall pay to Bank (i) fees
upon the issuance of each Letter of Credit equal to one hundred twenty-five
thousandths percent (.125%) per annum (computed on the basis of a 360-day year,
actual days elapsed) of the face amount thereof, but in any event, not less than
One Hundred Dollars ($100.00), and (ii) fees upon the payment or negotiation of
each drawing under any Letter of Credit and fees upon the occurrence of any
other activity with respect to any Letter of Credit (including without
limitation, the transfer, amendment or cancellation of any Letter of Credit)
determined in accordance with Bank’s standard fees and charges then in effect
for such activity.

 

(e)       Compensating Balance/Line Nonutilization Fee.  Borrower shall maintain
with Bank average free collected non-interest bearing deposit balances, net of
any account balances required to offset service or other charges as shown on
Borrower’s monthly Account Analysis from Bank (“Compensating Balances”),
calculated on a quarterly basis, equal to Two Million Five Hundred Thousand
Dollars ($2,500,000.00).  If for any quarter such Compensating Balances have not
been maintained, Borrower shall pay to Bank a fee equal to fifteen one
hundredths

 

--------------------------------------------------------------------------------


 

percent (.15%) per annum (computed on the basis of a 360-day year, actual days
elapsed) on the average daily unused amount of the Line of Credit during such
quarter, which fee shall be due and payable by Borrower in arrears within five
(5) days after any billing is sent by Bank.

 

SECTION 1.3.                    COLLECTION OF PAYMENTS.  Borrower authorizes
Bank to collect all interest and fees due under each credit subject hereto by
charging Borrower’s deposit account number                            with Bank,
or if there are insufficient funds in such designated deposit account, any other
deposit account maintained by Borrower with Bank, for the full amount thereof. 
Should there be insufficient funds in any such deposit account to pay all such
sums when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

 

SECTION 1.4.                    GUARANTIES.  The payment and performance of all
indebtedness and other obligations of Borrower to Bank shall be guaranteed
jointly and severally by Bebe Studio, Inc. and Bebe Management, Inc. (each a
“Guarantor”) in the principal amount of Twenty Five Million Dollars
($25,000,000.00) each, as evidenced by and subject to the terms of guaranties in
form and substance satisfactory to Bank.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.                    LEGAL STATUS.  Borrower is a corporation, duly
organized and existing and in good standing under the laws of California, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could have a material adverse effect on Borrower.

 

SECTION 2.2.                    AUTHORIZATION AND VALIDITY.  This Agreement and
each promissory note, contract, instrument and other document required hereby or
at any time hereafter delivered to Bank in connection herewith (collectively,
the “Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.

 

SECTION 2.3.                    NO VIOLATION.  The execution, delivery and
performance by Borrower of each of the Loan Documents do not violate any
provision of any law or regulation, or contravene any provision of the Articles
of Incorporation or By-Laws of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.

 

--------------------------------------------------------------------------------


 

SECTION 2.4.                    LITIGATION.  There are no pending, or to the
best of Borrower’s knowledge threatened, actions, claims, investigations, suits
or proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.                    CORRECTNESS OF FINANCIAL STATEMENT.  The annual
financial statement of Borrower dated July 5, 2008, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower, (b) disclose all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied.  Since the dates
of such financial statements there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

 

SECTION 2.6.                    INCOME TAX RETURNS.  Borrower has no knowledge
of any pending assessments or adjustments of its income tax payable with respect
to any year.

 

SECTION 2.7.                    NO SUBORDINATION.  There is no agreement,
indenture, contract or instrument to which Borrower is a party or by which
Borrower may be bound that requires the subordination in right of payment of any
of Borrower’s obligations subject to this Agreement to any other obligation of
Borrower.

 

SECTION 2.8.                    PERMITS, FRANCHISES.  Borrower possesses, and
will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable law, other than those,
which if not possessed, could not reasonably be expected to have a material
adverse effect on Borrower’s consolidated financial condition or operations..

 

SECTION 2.9.                    ERISA.  Borrower is in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

SECTION 2.10.              OTHER OBLIGATIONS.  Borrower is not in default on any
material  obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligation.

 

--------------------------------------------------------------------------------


 

SECTION 2.11.              ENVIRONMENTAL MATTERS.  Except as disclosed by
Borrower to Bank in writing prior to the date hereof, Borrower is in compliance
in all material respects with all applicable federal or state environmental,
hazardous waste, health and safety statutes, and any rules or regulations
adopted pursuant thereto, which govern or affect any of Borrower’s operations
and/or properties, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. 
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.                    CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The
obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction of all of the following
conditions:

 

(a)       Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.

 

(b)      Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:

 

(i)          This Agreement and each promissory note or other instrument or
document required hereby.

(ii)       Corporate Resolution: Borrower.

(iii) Certificate of Incumbency (3).

(iv) Continuing Guaranty (2).

(v)      Corporate Resolution: Continuing Guaranty (2).

(vi) Such other documents as Bank may require under any other Section of this
Agreement.

 

(c)       Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower, or any guarantor hereunder, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower or any such guarantor.

 

SECTION 3.2.                    CONDITIONS OF EACH EXTENSION OF CREDIT.  The
obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank’s satisfaction of each of
the following conditions:

 

(a)       Compliance.  The representations and warranties contained herein and
in each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the

 

--------------------------------------------------------------------------------


 

date of each extension of credit by Bank pursuant hereto, with the same effect
as though such representations and warranties had been made on and as of each
such date, and on each such date, no Event of Default as defined herein, and no
condition, event or act which with the giving of notice or the passage of time
or both would constitute such an Event of Default, shall have occurred and be
continuing or shall exist.

 

(b)      Documentation.  Bank shall have received all additional documents which
may be reasonably required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.                    PUNCTUAL PAYMENTS.  Punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

SECTION 4.2.                    ACCOUNTING RECORDS.  Maintain adequate books and
records in accordance with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time, to
inspect, audit and examine such books and records, to make copies of the same of
Borrower or any Guarantor.

 

SECTION 4.3.                    FINANCIAL STATEMENTS.  Provide to Bank all of
the following, in form and detail satisfactory to Bank:

 

(a)       not later than 120 days after and as of the end of each fiscal year,
an audited consolidated financial statement of Borrower, and if applicable, a
consolidating financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement,
statement of cash flow, statement of retained earnings and an unqualified
opinion from a recognized independent accounting firm and such firm’s covenant
compliance calculations;

 

(b)      not later than 45 days after and as of the end of each fiscal quarter,
a consolidated, and if applicable, a consolidating financial statement, prepared
by Borrower, to include balance sheet, income statement, statement of retained
earnings and statement of cash flow;

 

(c)       not later than 45 days after and as of the end of each fiscal quarter,
a liquidity statement of Borrower, to include all appropriate brokerage
statements;

 

(d)      contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of chief finance officer of Borrower
that said financial statements are

 

--------------------------------------------------------------------------------


 

accurate and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default;

 

(e)       from time to time such other information as Bank may reasonably
request.

 

SECTION 4.4.                    COMPLIANCE.  Preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.

 

SECTION 4.5.                    INSURANCE.  Maintain and keep in force, for each
business in which Borrower is engaged, insurance of the types and in amounts
customarily carried in similar lines of business, including but not limited to
fire, extended coverage, public liability, flood, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect.

 

SECTION 4.6.                    FACILITIES.  Keep all properties useful or
necessary to Borrower’s business in good repair and condition, and from time to
time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.                    TAXES AND OTHER LIABILITIES.  Pay and discharge
when due any and all indebtedness, obligations, assessments and taxes, both real
or personal, including without limitation federal and state income taxes and
state and local property taxes and assessments, except (a) such as Borrower may
in good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to Bank’s satisfaction, for eventual payment
thereof in the event Borrower is obligated to make such payment.

 

SECTION 4.8.                    LITIGATION.  Promptly give notice in writing to
Bank of any litigation filed that could otherwise reasonably be expected to have
a material adverse effect on Borrower’s consolidated financial condition or
operations.

 

SECTION 4.9.                    FINANCIAL CONDITION.  Maintain Borrower’s
consolidated financial condition as follows using GAAP, consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein) and with GAAP defined as generally accepted accounting
principles set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other person as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination:

 

(a)       Tangible Net Worth not at any time less than the Required Amount, with
the “Required Amount” defined initially as $400,000,000.00, with such initial
Required Amount to increase at

 

--------------------------------------------------------------------------------


 

and as of Borrower’s fiscal year ending July 4, 2009 to an amount equal to the
sum of the Initial Amount plus an amount equal to fifty percent (50%) of
Borrower’s consolidated net income for Borrower’s fiscal quarter ending July 4,
2009, and with such increased Required Amount to increase at the end of
Borrower’s next fiscal year end and each fiscal year end thereafter on a
cumulative basis by an additional amount equal to fifty percent (50%) of
Borrower’s consolidated net income for the fiscal year then ended; provided;
however, that in no event shall any net loss suffered by Borrower at any time
reduce the Required Amount.   Tangible Net Worth is defined as the aggregate of
total stockholder’s equity plus subordinated debt acceptable to Bank less any
intangible assets and less any loans or advances to, or investments in, any
related entities or individuals.

 

(b)      Net Operating Profit not less than $1.00 in any two consecutive
quarters, determined as of each fiscal quarter end , with Net Operating Profit
defined as the sum of the total sales minus the cost of goods sold minus
selling, general and administrative expenses.

 

(c)       Net Operating Profit not less than $1.00 on an annual basis,
determined as of each fiscal year end, with Net Operating Profit as defined
above.

 

(d)      Liquid Assets (defined as the aggregate of unencumbered and
unrestricted cash and readily marketable securities acceptable to Bank) in
amounts at all times in excess of $50,000,000.00.

 

SECTION 4.10.              NOTICE TO BANK.  Promptly (but in no event more than
five (5) days after the occurrence of each such event or matter) give written
notice to Bank in reasonable detail of:  (a) the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default; (b) any change in
the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain and for which Borrower does not contemporaneously acquire a
comparable replacement policy, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting a material portion of Borrower’s property.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not (and, with respect to Section 5.2
to and including 5.6, will not cause or permit any Guarantor to) without Bank’s
prior written consent:

 

SECTION 5.1.                    USE OF FUNDS.  Use any of the proceeds of any
credit extended hereunder except for the purposes stated in Article I hereof.

 

--------------------------------------------------------------------------------


 

SECTION 5.2.                    OTHER INDEBTEDNESS.  Create, incur, assume or
permit to exist any indebtedness or liabilities resulting from borrowings, loans
or advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except:

 

(a)                 Borrower’s and Guarantor’s indebtedness to Bank under the
Loan Documents;

 

(b)                indebtedness existing as of, and disclosed to Bank prior to,
the date hereof;

 

(c)                 indebtedness, in a maximum outstanding principal amount not
to exceed $65,000,000.00, pursuant to Borrower’s auction rate securities
holdings account with UBS so long as recourse therefore is limited to only such
auction rate securities;

 

(d)                Intentionally deleted;

 

(e)                 unsecured indebtedness to trade creditors incurred in the
ordinary course of business;

 

(f)                   indebtedness, in an aggregate maximum principal amount not
to exceed $5,000,000.00 during the term of this Agreement, relating to the
acquisition of machinery or equipment of Borrower or any Guarantor , so long as
any security interest in connection therewith attaches only to such asset; and

 

(g)                indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business.

 

SECTION 5.3.                    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. 
Merge into or consolidate with any other entity; make any substantial change in
the nature of Borrower’s or any Guarantor’s business as conducted as of the date
hereof; acquire all or substantially all of the assets of any other entity; nor
sell, lease, transfer or otherwise dispose of all or a substantial or material
portion of Borrower’s or any Guarantor’s assets except in the ordinary course of
its business.

 

SECTION 5.4.                    GUARANTIES.  Guarantee or become liable in any
way as surety, endorser (other than as endorser of negotiable instruments for
deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor pledge or hypothecate any assets of Borrower or
any Guarantor as security for, any liabilities or obligations of any other
person or entity, except any of the foregoing in favor of Bank.

 

SECTION 5.5.                    LOANS, ADVANCES, INVESTMENTS.  Make any loans or
advances to or investments in any person or entity, except:

 

(a)                 investments existing as of, and disclosed to Bank prior to,
the date hereof;

 

(b)                investments for which Bank has provided its prior written
consent;

 

(c)                 investments consisting of Borrower’s auction rate securities
holdings account with UBS, provided that no new auction rate securities are
acquired;.

 

--------------------------------------------------------------------------------


 

(d)                investments consisting of (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue;

 

(e)                 investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower or any Guarantor;

 

(f)                   investments consisting of deposit accounts in which Bank
has a first priority perfected security interest;

 

(g)                investments of subsidiaries in or to other subsidiaries or
Borrower and investments by Borrower in subsidiaries; provided however that any
subsidiary receiving any such investment (if not already a Guarantor) shall
execute and deliver to Bank a guaranty of Borrower’s obligations to Bank (in the
same form as required under Section 1.4) and shall thereafter be deemed to
constitute a “Guarantor” for all purposes of this Agreement.  As used herein the
term “subsidiary” means each entity with respect to which Borrower, directly or
indirectly, owns or controls more than 50% of the voting equity interests;

 

(h)                investments consisting of (i) in an outstanding principal
amount not to exceed an aggregate of $500,000.00, travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) in an outstanding principal amount not to exceed $500,000.00,
loans to employees, officers or directors relating to the purchase of equity
securities of Borrower or its subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s board of directors;

 

(i)                    investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;

 

(j)                    investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
affiliates, in the ordinary course of business;

 

(k)                 investments permitted by Borrower’s investment policy;

 

(l)                    without duplication, investments in entities which are
not subsidiaries in an aggregate amount not to exceed $1,000,000.00 during the
term of this Agreement.

 

SECTION 5.6.                    PLEDGE OF ASSETS.  Mortgage, pledge, grant or
permit to exist a security interest in, or lien upon, all or any portion of
Borrower’s or any Guarantor’s assets now owned or hereafter acquired, except:

 

--------------------------------------------------------------------------------


 

(a)                 liens existing as of, and disclosed to Bank prior to, the
date hereof;

 

(b)                liens incurred with Bank’s prior written consent;

 

(c)                 liens for taxes, fees, assessments or other government
charges or levies, either not delinquent or being contested in good faith and
for which Borrower maintains adequate reserves on its books, provided that no
notice of any such lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(d)                purchase money liens (i) on equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment, subject to the
terms of Section 5.2(f); (ii) purchase money liens existing as of, and disclosed
to Bank prior to, the date hereof, or (iii) liens existing on equipment when
acquired, if the lien is confined to the property and improvements and the
proceeds of the equipment;

 

(e)                 a lien on Borrower’s auction rate securities holdings
account pursuant to Borrower’s agreement with UBS, subject to the terms of
paragraphs 5.2(c) and 5.5(c);

 

(f)                   liens of carriers, warehousemen, suppliers, or other
persons that are possessory in nature arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(g)                liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than liens imposed by ERISA);

 

(h)                liens incurred in the extension, renewal or refinancing of
the indebtedness secured by liens described in (a) through (c), but any
extension, renewal or replacement lien must be limited to the property
encumbered by the existing lien and the principal amount of the indebtedness may
not increase;

 

(i)                    leases or subleases of real property granted in the
ordinary course of business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property) granted in the ordinary
course of Borrower’s business; and

 

(j)                    liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Section 6.1.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.                    The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

 

--------------------------------------------------------------------------------


 

(a)       Borrower shall fail to pay (i) any principal when due, or (ii) any
interest within three (3) Business Days after the due date; or (iii) any fees or
other amounts payable under any of the Loan Documents within three (3) Business
Days from receipt by Borrower of demand from Bank for such fees and amounts. 
During the cure period, the failure to cure the payment default is not an Event
of Default (but no advance shall be made or Letter of credit issued during such
cure period).

 

(b)      Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.

 

(c)       Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from the date Borrower first knew (or
using reasonable due diligence, should have known) of such default.

 

(d)      Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower, any Guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a “Third Party Obligor”) has incurred any debt or
other liability to any person or entity, including Bank, and, with respect to
any debt or other liability owed to a party other than Bank, the amount thereof
exceeds $5,000,000.00..

 

(e)       The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract of judgment against Borrower or
any Third Party Obligor in any county in which Borrower or such Third Party
Obligor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any Third Party Obligor; or the entry of a judgment
against Borrower or any Third Party Obligor.

 

(f)         Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor, or Borrower or any Third Party Obligor shall file an answer admitting
the jurisdiction of the court and the material allegations

 

--------------------------------------------------------------------------------


 

of any involuntary petition; or Borrower or any Third Party Obligor shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
or any Third Party Obligor by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.

 

(g)      There shall exist or occur any event or condition which Bank in good
faith believes impairs, or is substantially likely to impair, the prospect of
payment or performance by Borrower of its obligations under any of the Loan
Documents.

 

(h)      The death or incapacity of Borrower or any Third Party Obligor if an
individual.  The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action that reasonably could be expected to result in the
dissolution or liquidation of Borrower or such Third Party Obligor.

 

SECTION 6.2.                    REMEDIES.  Upon the occurrence of any Event of
Default:  (a) all indebtedness of Borrower under each of the Loan Documents, any
term thereof to the contrary notwithstanding, shall at Bank’s option and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by Borrower;
(b) the obligation, if any, of Bank to extend any further credit under any of
the Loan Documents shall immediately cease and terminate; and (c) Bank shall
have all rights, powers and remedies available under each of the Loan Documents,
or accorded by law, including without limitation the right to resort to any or
all security for any credit subject hereto and to exercise any or all of the
rights of a beneficiary or secured party pursuant to applicable law.  All
rights, powers and remedies of Bank may be exercised at any time by Bank and
from time to time after the occurrence of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.                    NO WAIVER.  No delay, failure or discontinuance
of Bank in exercising any right, power or remedy under any of the Loan Documents
shall affect or operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any such right, power or remedy preclude,
waive or otherwise affect any other or further exercise thereof or the exercise
of any other right, power or remedy.  Any waiver, permit, consent or approval of
any kind by Bank of any breach of or default under any of the Loan Documents
must be in writing and shall be effective only to the extent set forth in such
writing.

 

SECTION 7.2.                    NOTICES.  All notices, requests and demands
which any party is required or may desire to give to any other party under any
provision of this Agreement must be in writing delivered to each party at the
following address:

 

BORROWER:                    BEBE STORES, INC.

400 Valley Drive

Brisbane, CA 94005

 

--------------------------------------------------------------------------------


 

BANK:                              WELLS FARGO BANK, NATIONAL ASSOCIATION

San Francisco Regional Commercial Banking Office

420 Montgomery Street, 9th Floor

San Francisco, CA 94104

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.                    COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the preparation of
any amendments of and/or waivers under this Agreement and the other Loan
Documents, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity; provided however, that Borrower shall
not be liable for such fees if Bank does not prevail in any such action.

 

SECTION 7.4.                    SUCCESSORS, ASSIGNMENT.  This Agreement shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties; provided however,
that Borrower may not assign or transfer its interests or rights hereunder
without Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents;
provided however, that Bank may not assign or transfer its interest or rights
hereunder without Borrower’s prior written  consent, not to be unreasonably
withheld or delayed.  In connection therewith, Bank may disclose all documents
and information which Bank now has or may hereafter acquire relating to any
credit subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, or any collateral required hereunder.

 

SECTION 7.5.                    ENTIRE AGREEMENT; AMENDMENT.  This Agreement and
the other Loan Documents constitute the entire agreement between Borrower and
Bank with respect to each credit subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

--------------------------------------------------------------------------------


 

SECTION 7.6.                    NO THIRD PARTY BENEFICIARIES.  This Agreement is
made and entered into for the sole protection and benefit of the parties hereto
and their respective permitted successors and assigns, and no other person or
entity shall be a third party beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any other of the
Loan Documents to which it is not a party.

 

SECTION 7.7.                    TIME.  Time is of the essence of each and every
provision of this Agreement and each other of the Loan Documents.

 

SECTION 7.8.                    SEVERABILITY OF PROVISIONS.  If any provision of
this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or any remaining
provisions of this Agreement.

 

SECTION 7.9.                    COUNTERPARTS.  This Agreement may be executed in
any number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement.

 

SECTION 7.10.              GOVERNING LAW.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

 

SECTION 7.11.              ARBITRATION.

 

(a)       Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)      Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). 
If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be

 

--------------------------------------------------------------------------------


 

a waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.

 

(c)       No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)      Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal
Rules of Civil Procedure, the California Rules of Civil Procedure or other
applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

(e)       Discovery.  In any arbitration proceeding, discovery will be permitted
in accordance with the Rules.  All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date.  Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

(f)         Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed

 

--------------------------------------------------------------------------------


 

any Loan Document, or to include in any arbitration any dispute as a
representative or member of a class, or to act in any arbitration in the
interest of the general public or in a private attorney general capacity.

 

(g)      Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)      Real Property Collateral; Judicial Reference.  Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

(i)          Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceed within 180 days of the filing of the dispute with the AAA. 
No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

(j)          Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

--------------------------------------------------------------------------------


 

BEBE STORES, INC.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Walter Parks

 

By:

/s/ Sunil Pandya

 

Walter Parks

 

 

Sunil Pandya

 

Chief Financial Officer, Chief Operating Officer

 

 

Assistant Vice President

 

--------------------------------------------------------------------------------